[exhibit105pledgeofequitya002.gif] [exhibit105pledgeofequitya002.gif]





[exhibit105pledgeofequitya004.gif] [exhibit105pledgeofequitya004.gif]





[exhibit105pledgeofequitya006.gif] [exhibit105pledgeofequitya006.gif]





[exhibit105pledgeofequitya008.gif] [exhibit105pledgeofequitya008.gif]





[exhibit105pledgeofequitya010.gif] [exhibit105pledgeofequitya010.gif]





[exhibit105pledgeofequitya012.gif] [exhibit105pledgeofequitya012.gif]





[exhibit105pledgeofequitya014.gif] [exhibit105pledgeofequitya014.gif]





[exhibit105pledgeofequitya016.gif] [exhibit105pledgeofequitya016.gif]





[exhibit105pledgeofequitya018.gif] [exhibit105pledgeofequitya018.gif]





[exhibit105pledgeofequitya020.gif] [exhibit105pledgeofequitya020.gif]



